Barrett, J.
The sheriff should have moved for a summary judgment against the sureties immediately upon the entry of judgment against himself. Had he done so this motion would probably have been unnecessary, as the amount sued for could have been collected in a short time. Certainly the motion for summary judgment should have been made pari passu with this motion. In its absence there is no evidence of diligence or good faith. The intention of section *216170 of the Code was to protect the sheriff while he is doing everything which the law permits promptly and diligently to collect from the sureties. For aught that appears the sheriff has not sued the sureties yet. Under the circumstances he is not entitled to the favor which might otherwise have been accorded to him under section 170. The motion must be denied, with costs, and the stay vacated.